Case 2:18-cv-09534-JAK-E Document 23-9 Filed 06/27/19 Page 1 of 2 Page ID #:315



  1
  2
  3
  4
  5
  6
  7
                          UNITED STATES DISTRICT COURT
  8
                         CENTRAL DISTRICT OF CALIFORNIA
  9
                                        Western Division
 10
 11    BOARD OF TRUSTEES OF THE                   CASE NO. 2:18-cv-09534-JAK-E
       CEMENT MASONS SOUTHERN
 12    CALIFORNIA HEALTH AND                      The Hon. John A. Kronstadt
       WELFARE FUND; BOARD
 13    OF TRUSTEES OF THE CEMENT                  [PROPOSED]
       MASONS SOUTHERN CALIFORNIA
 14    PENSION TRUST; BOARD OF                    ORDER TO SHOW CAUSE RE
       TRUSTEES OF THE CEMENT                     CONTEMPT FOR FAILURE TO
 15    MASONS SOUTHERN CALIFORNIA                 COMPLY WITH JUDGMENT
       INDIVIDUAL RETIREMENT
 16    ACCOUNT (DEFINED                           [Fed.R.Civ.P. 70, 71]
       CONTRIBUTION) TRUST; BOARD
 17    OF TRUSTEES OF THE ELEVEN-
       COUNTIES CEMENT MASONS
 18    VACATION SAVINGS PLAN;
       BOARD OF TRUSTEES OF THE
 19    CEMENT MASONS JOINT
       APPRENTICESHIP TRUST,
 20
 21                       Plaintiffs,
 22    vs.
 23    MAX OUT, INC., a Nevada
       corporation,
 24
 25                       Defendant.
 26
             The above-entitled matter came before the Honorable John A. Kronstadt,
 27
      United States District Judge, presiding in Courtroom 10B of the above-entitled Court,
 28
      on October 7, 2019 at 8:30 a.m., pursuant to the Motion of Plaintiffs, the Board of
                ORDER TO SHOW CAUSE RE CONTEMPT FOR FAILURE TO COMPLY WITH JUDGMENT
Case 2:18-cv-09534-JAK-E Document 23-9 Filed 06/27/19 Page 2 of 2 Page ID #:316



  1   Trustees of the Cement Masons Southern California Health and Welfare Fund, Board
  2   of Trustees of the Cement Masons Southern California Pension Trust, Board of
  3   Trustees of the Cement Masons Southern California Individual Retirement Account
  4   (Defined Contribution) Trust, Board of Trustees of the Eleven-Counties Cement
  5   Masons Vacation Savings Plan, and Board of Trustees of the Cement Masons Joint
  6   Apprenticeship Trust (“Plaintiffs”) for Issuance of an Order to Show Cause Re
  7   Contempt for Failure to Comply With Judgment to Defendant Max Out, a Nevada
  8   corporation (“Max Out”) and Roderick Delton Edison, Sr. (“Edison”), as Agent and
  9   Principal Officer of Max Out. Having considered Plaintiffs’ Motion and all
 10   supporting papers and documents, and good cause appearing therefor:
 11         1.      Max Out and Edison are HEREBY ORDERED TO SHOW CAUSE, if
 12   any there be, why they should not be held in Contempt for violating this Court’s May
 13   2, 2019 Order for an Accounting. [Dkt. 19]. The hearing on the Order to Show Cause
 14   shall take place before The Honorable John A. Kronstadt, United States District
 15   Judge, on _______________, 2019 at 8:30 a.m. in Courtroom 10B of the United
 16   States District Court located at 350 W. 1st Street, Los Angeles, CA 90012.
 17         2.      IT IS FURTHER ORDERED that Max Out and Edison shall file a
 18   written response or opposition not later than               , 2019, and Plaintiffs may
 19   file a reply supporting contempt not later than                    , 2019.
 20         Plaintiffs shall personally serve this Order on Max Out and Edison on or before
 21                       , 2019.
 22         3.      IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that
 23   Plaintiffs shall have judgment in the amount of $6,600.08, consisting of $6,432.58 in
 24   attorneys’ fees and $167.50 in costs.
 25
 26
 27   Dated: _____________                    _____________________________
                                              HON. JOHN A. KRONSTADT
 28                                           UNITED STATES DISTRICT JUDGE
                                                -2-
                 ORDER TO SHOW CAUSE RE CONTEMPT FOR FAILURE TO COMPLY WITH JUDGMENT
